Case 1:18-cr-00015-AKH Document 771 Filed 06/23/21 Page1of1

 
  

£
%
eras

UNITED STATES DISTRICT COURT 2: FA IOrh!
SOUTHERN DISTRICT OF NEW YORK

 

Write the full name of each plaintiff or petitioner. Case No. 2/ cy bs GY OAK)
-against- / eo CR (LE HSE C “Ak p
[MEL 7EL SHES OF FALE A orice OF MOTION

 

Write the full name of each defendant or respondent.

PLEASE TAKE NOTICE that fof frien LeU MLW Ci SELLE

plaintiff or defendant name of party who is making the motion _

requests that the Court: ft ‘tft. SUAnt, JO Kul fe < é C AS Cif 7A —

puke S ob oh, jy SCCHI Be fete 84 eis LAO) ¢ oe Y /) bs
AC - J / FIO

cineey” rf. ee nnn en My ey CRASS TT;

Copy OF CS
LM hon) A AKO» Choe. FEL

Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.

 

In support of this motion, I submit the following documents (check all that apply):

LJ amemorandum of law

J my own declaration, affirmation, or affidavit
L] the following additional documents: Castelle v. United States of America

 

21-cv-4694
é tite

  

Dated
Fuse CAS (003: 35 = Fur o
Prison Identification # (if incarcerated)

23! 62 fem hrok c fed, Aen huey CT — (6F1/

City State Zip Code

AI /AR Nie

E-mail Address (if available)

aoe

Telephone Number (if available)

SDNY Rev: 5/24/2016
